 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   NEXTHOME, INC.,                                  )   Case No.: 1:19-cv-01175 LJO JLT
                                                      )
12                  Plaintiff,                        )   ORDER TO THE PLAINTIFF TO SHOW CAUSE
                                                      )   WHY SANCTIONS SHOULD NOT BE IMPOSED
13          v.                                        )   FOR THE FAILURE TO COMPLY WITH THE
14   MIRAMAR INTERNATIONAL, INC., and                 )   COURT’S ORDERS AND TO PROSECUTE THIS
     OTHON AYON,                                      )   ACTION
15                                                    )
                    Defendants.                       )
16
17          On August 27, 2019, the plaintiff initiated this action related to alleged alleged trademark

18   infringements. (Doc. 1) The Court issued a summons on August 28, 2019 (Doc. 3) and its order setting

19   the mandatory scheduling conference to occur on November 20, 2019 (Doc. 4). The plaintiff served

20   the summons on Miramar International, Inc., on September 3, 2019, but the defendant has not filed a

21   responsive pleading and the plaintiff has not sought default. The plaintiff has not filed a proof of

22   service on Othon Ayon. Therefore, the Court ORDERS,

23          1.      No later than November 22, 2019, the plaintiff SHALL show cause why sanctions, up

24   to and including dismissal, should not be imposed for the failure to prosecute this action and comply

25   with the Court’s orders;

26          2.      The scheduling conference is CONTINUED to December 20, 2019 at 9:30 a.m.

27   ///

28

                                                          1
 1            The plaintiff is advised that the failure to comply will result in sanctions as set forth
 2   above.
 3
 4   IT IS SO ORDERED.
 5      Dated:      November 12, 2019                          /s/ Jennifer L. Thurston
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
